MEMORANDUM ***
Victor Graciano Medel, a native and citizen of Mexico, petitions pro se for review *684of the decision of the Board of Immigration Appeals denying his motion to reopen and reconsider the underlying denial of petitioner’s application for cancellation of removal based on his failure to establish exceptional and extremely unusual hardship to his United States citizen child.
The evidence petitioner presented with his motion to reopen concerned the same hardship grounds as his underlying application for cancellation of removal. We therefore lack jurisdiction to review the BIA’s discretionary determination that petitioner failed to establish the requisite hardship. See Fernandez v. Gonzales, 439 F.3d 592, 600-03 (9th Cir.2006).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.